DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 and 11-20 are pending and subject to this Office Action. Claims 15-20 are withdrawn from consideration as being directed to a non-elected invention. 

Response to Amendment
The previous objections to claims 12-14 are withdrawn in view of the amendments to said claims.
The previous rejection of claims 1-14 under 35 U.S.C. 112(b) is withdrawn in view of the amendments made to claims 1-3, 11, and 12.

Response to Arguments
Applicant's arguments filed on 01/20/2012 have been fully considered but they are not persuasive. Applicant argues that the claimed heating rate of “1 ºC/min to 3 ºC/min” is critical and such is evidenced by Figures 1 and 2 which compare the results of the methane aromatization over two catalysts, one being treated with a heating rate of 2 ºC/min while the other with a heating rate of 10 ºC/min. Applicant states that Figure 2 shows that the reaction with a gas stream temperature increase of 2 ºC/min achieved a significant and favorable improvement, such as conversion, compared to the reaction with a gas stream temperature increase of 10 ºC/min.
In response, it is acknowledged that Figure 2 shows that the reaction with a gas stream temperature increase of 2 ºC/min resulted in a higher conversion than the reaction with a gas prima facie case of obviousness set forth in the previous Office Action because the reaction conditions employed in the examples shown in Figure 2, particularly the amount of the reducing gas in the pre-carburizing gas stream (i.e. “a gas stream” of claim 1), are narrower in scope than the claimed subject matter of claim 1. It is well settled that evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains and that such evidence which is considerably narrower in scope than claimed subject matter is not sufficient to rebut a prima facie case of obviousness. In re Dill, 604 F.2d 1356, 1361, 202 USPQ805, 808 (CCPA 1979). Here, while claim 1 recites “a reducing gas” without specifying a workable range, the examples in the instant specification are conducted with a gas stream comprising a mixture of 20 vol% methane and 80 vol% hydrogen (reducing gas) (Spec. [0025]). Unlike inert gases, a reducing gas, such as hydrogen, is expected to act as a reducing agent when comprised in the pre-carburization step, as noted in Jana ([0014]) and, therefore, the amount of the reducing gas in the pre-carburizing gas stream is deemed a result-effective factor. It is noted that nothing in the disclosure or anywhere else in the record reasonably suggests that the alleged unexpected results, e.g., the increased conversion, would exist at any amount of the reducing gas in the pre-carburizing gas. Therefore, the evidence of unexpected results/criticality demonstrated in Figure 2 is not commensurate in scope with the subject matter of claim 1 and does not rebut the prima facie case of obviousness.

Claim Objections
Claims 2-9 and 11-14 are objected to because of the following informalities.
Claims 2-9 and 11-14: Applicant is suggested to amend the limitation “The method of Claim 1” at line 1 in each of the claims to read “The method of [[C]]claim 1.”  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jana (US Pub. 2013/0066126 A1, cited in IDS dated 06/14/2019).
Regarding claim 1, Jana discloses a method for producing a zeolite catalyst useful for aromatization of a lower alkane, such as methane, ethane, or a mixture thereof, the method comprising:
contacting a molybdenum modified zeolite catalyst precursor with a pre-carburizing gas stream (i.e. “a gas stream” of claim 1) comprising a lower alkane at a first temperature of 20-250 ºC to a second temperature that is useful for aromatization, e.g., 600-850 ºC, at a rate of about 10 ºC/min or less to produce an activated zeolite catalyst ([0009]-[0011]; [0013]; [0015]-[0016]).
	The claimed first temperature of “50 ºC to 70 ºC,” second temperature of “600 ºC to 700 ºC,” and temperature increase rate of “1 ºC/min to 3 ºC/min” each fall within the corresponding ranges taught by Jana and are thus considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.
Jana does not explicitly disclose that the pre-carburizing gas stream further comprises a reducing gas. However, Jana discloses that the maximum allowable amount of other components like reducing components in the pre-carburizing gas stream is 10 mole-% ([0014]). Therefore, Jana is considered to encompass embodiments where the pre-carburizing gas stream further comprises about up to 10 mole-% of a reducing gas.

Regarding claim 2, while Jana discloses a comparative example (Comparative Example 5) where the pre-carburizing gas stream comprises no inert gas (i.e. 0 vol.%) ([0089]), the reference does not explicitly disclose that the pre-carburizing gas stream can comprise an inert gas in an amount of 2 vol.% to 5 vol.%. However, it should be noted that Jan discloses that the term “inert diluent gas” relates to an element or compound which is gaseous at the conditions used for pre-carburization and which does not participate in and/or adversely interfere with the chemical reactions that occur when the catalyst is contacted with the pre-prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Regarding claim 3, Jana teaches that the first temperature may be gradually increased to the second temperature at a rate of about 10 ºC/min or less ([0016]). The claimed range of “less than or equal to 2 ºC/min” falls within the range taught by Jana and is thus considered prima facie obvious.

Regarding claim 4, Jana teaches that the pre-carburizing gas stream comprises a lower alkane, 50-90 mole-% of an inert diluent gas, and up to 10 mole-% of other components ([0014]). Hence, Jana reasonably implies that the lower alkane content in the pre-carburizing gas stream ranges from about 0-50 mole-%, which is equivalent to 0-50 vol% under the ideal gas law. The claimed range of 5 vol% to 30 vol% falls within the range suggested by Jana and is thus considered prima facie obvious. 

Regarding claim 5, Jana discloses that the lower alkane comprises methane ([0013]).
	
Regarding claim 6, Jana discloses that the molybdenum modified zeolite catalyst precursor comprises H-ZSM-5 ([0020]).

	Regarding claim 7, Jana discloses that the molybdenum modified zeolite catalyst precursor further comprises up to 2 wt% of one or more additional elements selected from Group 6-11 of the Periodic Table ([0019]). The claimed range of 0.1 wt% to 2 wt% falls within the range taught by Jana and is thus considered prima facie obvious.

	Regarding claim 8, Jana discloses that reducing components include hydrogen ([0014]).

Regarding claim 11, Jana teaches that the zeolite used therein has a Si/Al ratio of 10-50 ([0022]). The claimed range of “10-20” or “11 to 18” falls within the range taught by Jana and is this considered prima facie obvious.

Regarding claim 12, Jana discloses a comparative example (Comparative Example 5) in which the pre-carburizing gas stream comprises methane at 10 ml/min and hydrogen at 30 ml/min but does not comprise an inert gas, which is equivalent to a pre-carburizing gas stream comprising 0 vol% of the inert gas ([0088]-[0089]). The claimed limitation of “less than or equal to 10 vol%” encompasses 0 vol% of the inert gas disclosed by Jana and is thus rendered obvious.

Regarding claim 13, Jana teaches that the zeolite catalyst precursor may comprise 2-10 wt% molybdenum ([0019]). 

Regarding claim 14, Jana teaches that the zeolite catalyst precursor may comprise 3-5 wt% molybdenum ([0019]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or reasonably suggests the claimed method for producing a zeolite catalyst, wherein the gas stream comprises 70-95 vol% of the reducing gas, as required by claim 9. Jana (US Pub. 2013/0066126 A1), which is considered the closest prior reference to the claimed invention, teaches a temperature increase rate of about 10 ºC/min or less ([0016]), which encompasses the claimed range of “1 ºC/min to 3 ºC/min,” as discussed above. However, Jana does not teach or suggest that the method is operated with a pre-carburizing gas stream comprising 70-95 vol% of a reducing gas. Additionally, the limitation “wherein the gas stream comprises 70-95 vol% of the reducing gas” is considered unobvious in view of the evidence of the unexpected results shown in the instant specification and figures, particularly [0025]-[0027] and Figure 2. The examples are considered to support that the lower alkane aromatization using a catalyst prepared with (i) a pre-carburization temperature increase rate of 1-3 ºC/min and (ii) a gas stream comprising a lower alkane and 70-95 vol% of a reducing gas, with the rest of the reaction conditions conforming to the subject matter of claim 1, would result in a higher conversion, compared to the aromatization reaction with a temperature increase rate that falls outside the claimed range. 

Examiner’s Comment
Claim 16, which is directed to a method for aromatization of a lower alkane and is withdrawn from consideration for being drawn to a non-election invention, would be eligible for rejoinder if rewritten to include all of the limitations of claims 1 and 9. Claim 16, however, would not be eligible for rejoinder, because it is a product-by-process claim and does not necessarily require all the limitations of the allowable claim 9 and its base claim (i.e., claim 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772